— Judgment unanimously affirmed. Memorandum: Defendant contends that the jury verdict convicting him of criminal possession of a weapon in the third degree under count three of the indictment and not guilty of the same crime under count four of the indictment was defective, and that the court’s charge on the People’s burden of proof and the presumption of innocence was inadequate. Defendant failed to object to the court’s charge or the jury verdict; therefore, those issues have not been preserved for our review (see, CPL 470.05 [2]; People v Alfaro, 66 NY2d 985, 987; People v Mitchell, 124 AD2d 977) and we decline to reach them as a matter of discretion in the interest of justice (see, CPL 470.15 [6]). In any event, although the court’s charge on the People’s burden of proof and the presumption of innocence could have been more detailed, it was sufficient, when viewed in its entirety, to convey to the jury the standard to use in reaching its verdict (see, People v Canty, 60 NY2d 830, 831). (Appeal from Judgment of Supreme Court, Erie County, Ostrowski, J. — Assault, 2nd Degree.) Present — Doerr, J. P., Boomer, Green, Lawton and Davis, JJ.